Sam. 0. Cook, P. J.,
delivered the opinion of the court.
This case has traveled over much ground before reaching this court. Its first public appearance was staged in the court of a justice of the peace. It found its way to the circuit court, and after looking it over the learned judge .passed it to the chancery court. The chancellor, having other matters of importance on his hands, decided that the circuit judge was a bit premature in his action, and passed it back to the circuit court.
The record shows that this case was an action of trespass instituted by the trustees of the public school against the appellees. It seems that one F. I). Bfathorn, in 1893., who was then the owner of the land figuring in this lawsuit, executed a deed conveying “one acre of land in about the center of section 19, township 4 N, range 11 W.,” described as;
“Beginning at the one-half mile post on the north boundary of said section, then running south six hundred and sixty yards, thence east seventy yards, thence south seventy yards, thence west seventy yards, thence north seventy yards to the point of beginning; the north half of said acre is to be used for school purposes, and the south, half to be used for Baptist Church purposes.”
It is shown that the school lot was surveyed and its boundaries defined. A schoolhouse was erected on this lot, and for a number of years a school was conducted *461therein. Subsequently a consolidated school district was organized, and the acre of land upon which the schoolhouse was located became a part of the district. It is the contention of the appellees that, when the consolidated school district was organized, a public schoolhouse was erected about three-quarters of a mile from the original schoolhouse, and, inasmuch as they were the owners of all the land surrounding the old site and the schoolhouse being abandoned, that this one acre reverted to them. At. any rate, they contend that the trustees of the consolidated school district did not have any rights in the premises.
Now for the alleged trespass. It seems? that the appellees went upon the school premises and tore down a-part of the building;, and converted the lumber to their own use. The record demonstrates that the land upon which the schoolhouse was located was especially excepted from the deed made to the appellees, and it seems quite clear that they Avere trespassers ab initio.
The only other question to be decided is the right of the trustees to institute this suit. It is manifest that the land in question was dedicated to school purposes and was expressly excepted from the deed to the appellees. When the new schoolhouse Avas erected, the desks, blackboards, and other movables were taken to the new schoolhouse, and we believe that the old schoolhouse belonged to the then public school. The original deed to the land set it apart for use as a public school, and when the site of the school was changed the old schoolhouse may be moved to the neAv location, and thus carry out the purpose of the grantor. The appellees have no right, title, or interest in the house or the land, and when they took away the lumber of the old schoolhouse they were tort-feasors.
Reversed, and remanded to assess the damages.

Reversed and remanded•